         Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 1 of 20




                        THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS


  Z’IONTAE WOMACK,

                               Plaintiff,
  v.                                                       Case No. 2:19-cv-2446-KHV

  UNIFIED GOVERNMENT OF
  WYANDOTTE COUNTY/KANSAS CITY,
  KANSAS


                              Defendant.

                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Z’Iontae Womack, a female African American police officer with the Kansas

City, Kansas Police Department, has moved for partial summary judgment as to Defendant’s

liability for race discrimination. Although Officer Womack (formerly known as Officer Z’Iontae

O’Neal) has been in the Police Department since 2007 and has been evaluated as a valuable and

productive employee, she has also been the subject of numerous instances of discipline. The

Department has administered discipline against Plaintiff in a racially disparate manner.

       The discipline against Plaintiff has grown out of a Department-wide atmosphere of

racism against African American officers. During the tenure of Police Chief Terry Zeigler, who

retired in 2019, African Americans, including Plaintiff, were disciplined at a far higher rate a

higher rate and more severely than white officers. While the percentage of African American

officers on the force has generally been between 10 and 12 percent, African Americans have

been subject to over 20 percent of the instances of discipline and over 25 percent of the days of

suspension; that is; African American officers are disciplined at approximately double the

frequency of white officers and at more than double the severity. This pattern has held true not
         Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 2 of 20




only over a period of years, but also for each year individually. African Americans have also

been the subject of over 25 percent of the terminations and demotions, despite being far less

represented on the force.

       Plaintiff’s individual circumstances bear this out; she has been disciplined for sleeping

while on duty, an infraction for which white officers are disciplined less often. Plaintiff has also

been disciplined for alleged driving infractions. In one instance, Plaintiff and her white male

partner made a joint decision regarding violating a traffic restriction; the Department disciplined

Plaintiff, but not her white partner, even though it had imposed discipline against an African

American officer in similar circumstances. Reviewing her discipline of a one-day suspension,

Chief Zeigler tripled the discipline to three days, adding a day for the alleged traffic infraction

and imposing an additional day because Plaintiff raised the incident with the Unified

Government’s Human Resources Department, which, he said, took the matter outside the chain

of command.

       Defendant’s own documents, testimony, and stipulations establish these facts regarding

racially disparate discipline, both Department-wide and specifically with respect to Plaintiff. In

these circumstances, Plaintiff is entitled to partial summary judgment with respect to

Defendant’s liability for race discrimination under Title VII and § 1981.

       Plaintiff’s motion is limited. Plaintiff is pursuing two claims in this case: (1) race

discrimination; and (2) hostile work environment based on race, in violation of Title VII of the

Civil Rights Act of 1964 and 42 U.S.C. §§ 1981 and 1983. In this motion, Plaintiff seeks

summary judgment only as to Defendant’s liability for race discrimination, not for hostile work

environment. If this case were to proceed to trial, Plaintiff would present more robust evidence

regarding both claims. If the Court grants this motion, trial with respect to Plaintiff’s race



                                                 2
            Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 3 of 20




discrimination claim would proceed only as to damages.

                STATEMENT OF UNCONTROVERTED MATERIAL FACTS

        Background and Performance

        1.      Plaintiff Z’Iontae Womack has been employed as a patrol officer by the Kansas

City, Kansas Police Department (“KCKPD”) since July 2007. Pretrial Order, Doc. No. 38,

Factual Stipulations, ¶ 1.

        2.      Womack is an African American female. Pretrial Order, Doc. No. 38, Factual

Stipulations, ¶ 4.

        3.      The Unified Government, a municipality located in Wyandotte County, Kansas

City, Kansas, employs more than 500 persons. Pretrial Order, Doc. No. 38, Factual Stipulations,

¶ 5.

        4.      Plaintiff’s performance reviews praise her work performance, with comments

such as:

        •    “Carefully considers all aspects of a situation before making a decision.”

        •    “Gets along well and works well with everyone on the shift.”

        •    “Is currently on the Sgt’s promotion al list and has been acting Sgt. Several times.”

        •    “Remains calm and composed during stressful situations.”

        •    “Takes acting SGT and is able to manage the shift.”

        •    “Accepts direction of superiors without challenging authority. Willing to help others

             when needed.”

Exhibit 4, Performance Reviews.




                                                  3
           Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 4 of 20




Racially Disparate Discipline Across the Department

       5.        Based on the demographic information Defendant has provided, African

American officers made up the following percentages of the police force by year:

       •      2016: 11.58%

       •      2017: 12.10%

       •      2018: 10.54%

       •      2019: 11.02%

       •      2020: 11.30%

Exhibit 5, Police Department Demographic Information; Exhibit 7, Summary of Departmental

Information on Racially Disparate Discipline.

       6.        The Department maintains information regarding discipline of police officers by

race. Exhibit 6, Departmental Discipline by Race.

       7.        For the period from 2014 to 2019, the years that Terry Zeigler was Chief of

Police, KCKPD provided information regarding 189 instances of discipline. Exhibit 6,

Departmental Discipline by Race; Exhibit 7, Summary of Departmental Information on Racially

Disparate Discipline.

       8.        Of those 189 instances of discipline, 39, or 20.63 percent, we issued to African

American officers. Exhibit 6, Departmental Discipline by Race; Exhibit 7, Summary of

Departmental Information on Racially Disparate Discipline.

       9.        During the same period, the Department issued 751 total days of suspension, 194

of which, or 25.83 percent, were issued to African American officers. Exhibit 6, Departmental

Discipline by Race; Exhibit 7, Summary of Departmental Information on Racially Disparate

Discipline.



                                                  4
           Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 5 of 20




       10.      During the same period, the Department terminated 15 officers, four of which

(26.66 percent) were African American officers. Exhibit 6, Departmental Discipline by Race;

Exhibit 7, Summary of Departmental Information on Racially Disparate Discipline.

       11.      The Department’s patterns of disparate racial discipline holds not just for the

entire period for which Defendant has provided information, but in individual years. Although

the percentage of African American offices has fluctuated between 10.54 percent and 12.10

percent, the Department disciplined African American officers more frequently. African

American officers were the targets of instances of discipline in the following percentages:

       •     2014: 20%

       •     2015: 17.86%

       •     2016: 35.14%

       •     2017: 17.02%

       •     2018: 16.66%

Exhibit 6, Departmental Discipline by Race; Exhibit 7, Summary of Departmental Information

on Racially Disparate Discipline.

       12.      The Department also disciplined African American officers more severely during

that period, with the following percentages of the total days of suspension being issued to

African American officers:

       •     2014: 40.26%

       •     2015: 26.59%

       •     2016: 29.81%

       •     2017: 19.05%

       •     2018: 24.12%



                                                  5
         Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 6 of 20




Exhibit 6, Departmental Discipline by Race; Exhibit 7, Summary of Departmental Information

on Racially Disparate Discipline.

        13.     While it is the policy of KCKPD to administer discipline in a consistent fashion,

the Chief’s office takes no particular action to ensure that discipline is issued in a racially

consistent manner. Exhibit 2, 30(b)(6) Deposition Testimony by Pamela Waldeck, p. 57.

        14.     When asked whether “African-American officers [were] more likely to commit

violations than white officers, Defendant’s designated deponent responded, “not to my

knowledge.” Id., p. 58.

        15.     Asked further about whether African American officers commit violations more

often than white officers, Defendant’s deponent testified that while the numbers might indicate

that, she did not think that that was the case. Id., p. 112.

        16.     The Department has not investigated whether its disciplinary practices might be

the result of implicit racial bias. Id., p. 114.

        17.     When asked about implicit bias and whether discipline might be meted out in a

racially biased way, even if not consciously so, the Unified Government’s Human Resources

representative testified, “I think there could be some unconscious bias there.” Exhibit 3, 30(b)(6)

Deposition Testimony by Renee Ramirez, pp. 55-56.

        18.     Under normal circumstances, the Chief of Police is involved in disciplinary

situations concerning officers. Exhibit 2, 30(b)(6) Deposition Testimony by Pamela Waldeck, p.

37.

        19.     The Chief of Police sets the tone for Discipline. Exhibit 2, 30(b)(6) Deposition

Testimony by Pamela Waldeck, p. 48.




                                                   6
          Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 7 of 20




        20.    Under KCKPD disciplinary policy, the Chief of Police has responsibility for all

instances of discipline, and has discretion in every case of discipline. Exhibit 8, General Order on

Discipline, Section III; Exhibit 2, 30(b)(6) Deposition Testimony by Pamela Waldeck, p. 52.

        21.    KCKPD subjects officers to the same disciplinary standards regardless of rank.

According to Defendant’s designated deponent on discipline, captains, sergeants, and patrol

officers “are managed in the same manner.” Exhibit 2, 30(b)(6) Deposition Testimony by Pamela

Waldeck, p. 95.

        22.    Regardless of whether officers are part of the bargaining unit of the Fraternal

Order of Police, it “is fair to say” that the Department tries to administer discipline consistently.

Id., p. 96.

Individual Discipline

        23.    Plaintiff has been disciplined for sleeping duty on three occasions: September 22,

2016, November 27, 2016, and December 23, 2017. The Department imposed discipline against

plaintiff involving days of discipline. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 6;

Exhibit 9.

        24.    In 2018, the Department reclassified sleeping on the job from a minor violation to

a major violation. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 7; Exhibit 2, 30(b)(6)

Deposition Testimony by Pamela Waldeck, p. 120.

        25.    On January 5, 2017, Plaintiff reported her supervisor, Sergeant Keith Falkner,

who is white, for sleeping on duty at his desk. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶

9.

        26.    As a result of Plaintiff’s report, Sergeant Falkner received discipline of 25 points.

Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 10.



                                                 7
         Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 8 of 20




       27.     Defendant has produced documents concerning discipline of other officers for

sleeping on the job. Those documents are attached as Exhibit 9; Exhibit 2, 30(b)(6) Deposition

Testimony by Pamela Waldeck, p. 121.

       28.     In total, KCKPD has identified 10 instances in which it has disciplined officers

for sleeping on job. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 6; Exhibit 9, Discipline

for Sleeping on the Job.

       29.     Of the 10 instances identified in which officers have been disciplined for sleeping

on the job, two involve white officers, and either seven or eight involve African American

officers. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 6; Exhibit 12, Declaration of

Z’Iontae Womack, ¶ 2.

       30.     On February 4, 2017, Major Solomon Young, an African American commander

in the KCKPD, was driving an unmarked command vehicle when he followed Plaintiff and her

passenger, Officer Brian Minich, who were in a marked patrol car. Pretrial Order, Doc. No. 38,

Factual Stipulations, ¶ 11.

       31.     Following Plaintiff’s complaint against Major Young, KCKPD Internal Affairs

investigated the February 4, 2017 incident and found policy violations that resulted in Major

Young’s resignation in lieu of termination, as well as the issuance of discipline or reprimands to

several other officers, including Womack. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 16.

       32.     During the February 4, 2017 incident, Plaintiff and her partner, Brian Minich,

“decided together to disregard the signal and proceed if safe to do so.” Exhibit 10, Narrative of

Womack Traffic Incident; Exhibit 12, Declaration of Z’Iontae Womack, ¶ 6.

       33.     Plaintiff was disciplined for alleged traffic violations occurring during this

incident. On April 24, 2017, Chief Zeigler issued Womack a two-day suspension for violating



                                                8
         Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 9 of 20




General Order 40.03. He issued her a one-day suspension for reporting her complaint to Human

Resources rather than the Bureau Director in violation of General Order 20.01. Pretrial Order,

Doc. No. 38, Factual Stipulations, ¶ 17.

        34.        Plaintiff’s partner, Brian Minich, who was in the passenger seat, and who is

white, was not disciplined. Pretrial Order, Doc. No. 38, Factual Stipulations, ¶ 18.

        35.        In a similar incident, two African American officers were disciplined for traffic

violations. The passenger was issued a memorandum criticizing him for his “decision to pursue

out of this division for a traffic infraction.” Exhibit 11, Discipline for Alleged Traffic Violations.

The officer received a one-day suspension. Id. The driver in that incident likewise was

disciplined. Id.

        36.        In that incident, both officers were African American. Exhibit 12, Declaration of

Z’Iontae Womack, ¶ 5.

                                             ARGUMENT

I.      Summary Judgment Standard

        A motion for summary judgment in a Title VII case is evaluated under Federal Rule of

Civil Procedure 56(c). “Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.” U.S. ex rel.

Behrani v. Conagra, Inc., 465 F.3d 1189, 1197 (10th Cir. 2006). Under Fed. R. Civ. P. 56(c),

summary judgment is warranted "if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and the moving party is entitled to a judgment as a matter of law." Although the

court must construe the evidence in a light most favorable to the nonmoving party, Medical Liab.

Mut. Ins. Co. v. Alan Curtis L.L.C., 519 F.3d 466, 471 (8th Cir. 2008), the "mere existence of



                                                    9
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 10 of 20




some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). To

stave off summary judgment, a factual dispute must by bona fide and “affect the outcome of the

suit under the governing law.” Id. at 248.

       In resisting a motion for summary judgment, the nonmoving party may not rest merely on

its pleadings. Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). Instead, the nonmoving

party must come forward with evidentiary materials of the type listed in Rule 56(c), such as

deposition testimony or affidavits, demonstrating genuinely controverted issues of material fact.

Id. at 324. The evidence proffered by the nonmoving party must be more than "merely colorable"

or more than a "scintilla" to defeat a motion for summary judgment. Anderson, 477 U.S. at 249,

251.

       Where, as here, reasonable minds could not differ that Defendant disciplined officers in a

racially discriminatory manner, summary judgment is appropriate. See Anderson, 477 U.S. at

250.

II.    Plaintiff is Entitled to Summary Judgment as to KCKPD’s Liability for Race
       Discrimination.

       Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer “to limit,

segregate, or classify his employees or applicants for employment in any way which would

deprive or tend to deprive any individual of employment opportunities or otherwise adversely

affect his status as an employee, because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C. 2000e-2(a)(2). Plaintiff here, an African American police officer,

was treated less favorably than her similarly situated Caucasian coworkers.

       Because Defendant does not admit to imposing racially disparate discipline, Plaintiff

bases her showing on indirect evidence. Her Title VII race claim is therefore evaluated using the

                                                 10
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 11 of 20




familiar burden-shifting framework set forth in McDonnell Douglas Corp., v. Green, 411 U.S.

792 (1973). See Frazier v. GPI KS-SH, inc. d/b/a Shawnee Mission Hyundai and Group 1

Automotive, Inc., Case No. 2:19-cv-02020-JWL (D. Kan., May 18, 2020). Under that framework,

it first falls to Plaintiff to set forth a prima facie case of race discrimination. To meet that burden,

Plaintiff must show: 1) membership in a protected class; 2) an adverse action; and 3) evidence

that the adverse action took place under circumstances giving rise to an inference of

discrimination. See Id., citing EEOC v. PVNF, LLC, 487 F.3d 790, 800(10th Cir. 2007).

        Once Officer Womack has met her initial burden of showing these three elements, the

burden then shifts to the Unified Government to assert a legitimate nondiscriminatory reason for

the adverse action. If the Unified Government proffers alleged nondiscriminatory reasons for the

adverse action, it then falls to Plaintiff to show that the purported reasons are mere pretext for

illegal discrimination. Id., citing Simmons v. Sykes Enters., 647 F.3d 943, 947 (10th Cir. 2011).

        We show below that Plaintiff meets those elements under Title VII and that the reasons

the Unified Government offers for its racially disparate discipline are pretext for unlawful

discrimination.

        A. Plaintiff’s Race Discrimination Claim Satisfies the Title VII Elements.

        As an African American, Plaintiff meets the first element of her prima facie burden.

Defendant does not dispute this element.

        Because Plaintiff was disciplined and suspended on several occasions, she can easily

establish the second element as well, that there was an adverse action. The Tenth Circuit

“liberally construes” the term “adverse employment action,” and instructs that the analysis of

whether a particular event constitutes an adverse action should be undertaken on a “case-by-case

approach, examining the unique factors relevant to the situation at hand.” Hillig v. Rumsfeld, 381



                                                  11
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 12 of 20




F.3d 1028, 1035 (10th Cir. 2004)(citations omitted). Further, adverse employment actions do not

necessarily require monetary loss. Rather, adverse actions can include acts that “carry a

significant risk of humiliation, damage to reputation, and a concomitant harm to future

employment prospects.” Al-Hammouri v. American Bottling Company, 2019 WL 6174375 at *16

(D. Kan. 2019). There is no doubt, and Defendant does not appear to contest, these elements.

       Plaintiff can also establish the third element of her prima facie claim, that discipline was

imposed on her in circumstances giving rise to an inference of discrimination. As set forth in

Plaintiff’s Statement of Uncontroverted Material Facts (“PSOF”) above, the Kansas City, Kansas

Police Department disciplines its officers, across the board, in a racially discriminate manner.

PSOF 5-12. Moreover, the discipline that has been imposed on her individually, for sleeping and

for driving infractions, has been imposed in a racially disparate manner, in that the Department

disciplines African American officers far more often for white officers for sleeping on the job,

even though the Department does not believe African American officers commit infractions

more frequently than white officers. PSOF 14-15. And with respect to alleged traffic infractions,

the documents show that Chief Zeigler disciplines white and African American officers

differently, and on review, he intensified the discipline imposed against Plaintiff. PSOF 33.

       Thus, Plaintiff can establish a prima facie case that KCKPD disciplines African

American officers, including Plaintiff, more frequently and more severely than it disciplines

white officers. The burden therefore shifts to Defendant to establish a legitimate

nondiscriminatory reason for the adverse actions it imposed on Plaintiff.

       B. Any Proposed Legitimate, Nondiscriminatory Reason for the Discipline Imposed
          on Plaintiff is Pretext for Race Discrimination.

       Defendant has taken that position that the discipline it imposes is based solely on

officers’ conduct, and not on race; that is, Defendant asserts a legitimate, nondiscriminatory

                                                12
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 13 of 20




reason for the discipline imposed on Plaintiff (and other African American officers). The focus

therefore returns to Plaintiff for a showing that the proffered reason is pretext for illegal

discrimination. A plaintiff may show pretext in many different ways, but in essence, a plaintiff

shows pretext by presenting evidence of “weakness, implausibility, inconsistency, incoherency,

or contradiction in the employer's stated reasons, such that a reasonable jury could find them

unconvincing.” See Debord v. Mercy Health System of Kansas, Inc., 737 F.3d 642, 655 (10th

Cir. 2013).

       One way to show pretext is with evidence that the defendant has treated similarly situated

employees differently. See Fuller v. Meredith Corp., No. 17-2335-JWL, 2018 WL 3973147, at

*3 (D. Kan. Aug. 20, 2018), citing Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1197 (10th

Cir. 2011). A plaintiff can show that to employees are similarly situated by establishing that (1)

they are governed by the same standards governing performance and discipline; (2) they are

disciplined by the same person; and (3) they are alleged to have committed infractions of

comparable seriousness. See Swackhammer v. Sprint/United Management Co., 493 F.3d 1160,

1167 (10th Cir. 2007); Macon v. UPS, 743 F.3d 708, 717 (10th Cir. 2014); Lucero v. Sandia

Corp., 496 F. App’x 903, 909 (10th Cir. 2012); Aramburu v. Boeing Co., 112 F.3d 1398, 1404

(10th Cir. 1997).

       Plaintiff can establish these elements based on the discipline the Department has meted

out to Plaintiff individually and to officers in the Department in general. Plaintiff, as an African

American officer, was directly subject to KCKPD’s racially disparate discipline practices,

particularly during the tenure of Chief Terry Zeigler.




                                                  13
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 14 of 20




               1. Under Police Chief Terry Zeigler, KCKPD Disciplined Police Officers,
                  Across the Board, in a Racially Discriminatory Manner.

       Terry Zeigler was Chief of Police in Kansas City, Kansas during the period from 2014 to

2019. PSOF 7. During that period, the Department consistently disciplined African American

officers more frequently and more severely than white officers. For example, of 189 instances of

discipline for which the Department has provided information, 20.63 percent of those instances

of discipline were imposed on African American officers, even though only approximately 10-12

percent of KCKPD officers were African American. PSOF 5-8.

       The Department also disciplined African American officers more severely during that

period. The Department has provided information regarding discipline totaling 751 days of

suspension. Of those days of suspension, 25.83 percent were imposed on African American

officers. PSOF 9. In addition, African American officers were the subject of 26.66 percent of the

terminations during that period. PSOF 10.

       The frequency and severity of Departmental discipline imposed on African American

officers was not a fluke of some particularly severe instance of discipline; the same pattern held

true year after year during the period when Zeigler was Chief. During that period, while African

American officers made up 10 to 12 percent of the force, they were the subject of between 16.66

percent and 35.14 percent of the instances of discipline. PSOF 11. Likewise, they received

between 19.05 percent and 40.26 percent of the days of suspension issued to officers during that

period. PSOF 12.

       These percentages, taken directly from the documents Defendant maintains on discipline

of officers, show that the Department has a long-standing pattern of imposing discipline on

officers in a racially disparate manner. Courts have long permitted this type of evidence in

support of claims of discrimination. Fallis v. Kerr-McGee Corp., 944 F.2d 743, 746 (10th Cir.

                                                14
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 15 of 20




1991) (“It is uniformly recognized that statistical data showing an employer’s pattern of conduct

toward a protected class can create an inference that an employer discriminated against an

individual member of the class”). Moreover, different types of discrimination, even if they are

not identical to the discrimination alleged, can be probative. E.g., Fuentes v. Perskie, 32 F.3d

191, 204 (3rd Cir. 1994) (part of a plaintiff’s burden of proof can be met by showing

discrimination against other protected classes of persons).

        Thus, the Department’s widespread and consistent treatment of African American

officers, consistently disciplining them more frequently and severely than other officers, is

probative of discrimination against individual officers. This is particularly true given that the

Defendant’s designated deponent testified that she did not believe African American officers

committed infractions at rates greater than white officers. PSOF 14-15. Indeed, as Defendant’s

Human Resources representative testified, “I think there could be some unconscious bias there.”

PSOF 17.

                2. The Individual Discipline Imposed on Plaintiff was Discriminatory.

        But Plaintiff does not just rely on Department-wide statistics of racially disparate

discipline. Plaintiff has been the subject of discipline for sleeping on the job and for traffic

violations. Examination of those instances of discipline shows that they fit KCKPD’s pattern of

racially disparate discipline.

                        a. Sleeping on the Job

        Plaintiff was disciplined for sleeping on the job in September 2016, November 2016, and

December 2017. PSOF 23. The Department has provided information regarding 10 instances of

officers being disciplined for sleeping on the job, either seven or eight – 70 or 80 percent – were

imposed on African American officers. PSOF 28-29. Discipline for sleeping imposed against



                                                  15
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 16 of 20




African American officers is particularly problematic, not only because of the high percentage of

these instances that are imposed against African American officers, but because this particular

alleged infraction invokes long-standing racial stereotypes. But far from demonstrating

consciousness of the appearance of this racially disparate discipline, the Department in 2018 re-

categorized sleeping on the job from a minor violation to a major violation, intensifying the

discipline the Department already imposed on African American officers. PSOF 24.

       Aside from the heavy, 70-80 percent burden the Department imposed on African

American officers for sleeping, the discipline imposed against African American officers

compares unfavorably to that imposed on white officers. The Department has provided

information on only two white officers who have been disciplined for sleeping on the job. One of

them, received only points against his record, while Plaintiff received days of suspension. PSOF

23.

       Defendant’s police officers disciplined for sleeping are valid comparators. In addition to

being disciplined for the same alleged infraction, they are all subject to the same standards of

discipline. The Department’s designated deponent on discipline testified that the same

disciplinary standards apply regardless of rank, and that captains, sergeants, and patrol officers

“are managed in the same manner.” PSOF 21. She also testified that the Department imposed the

same discipline regardless of whether the officer of part of the bargaining unit of the Fraternal

Order of Police. PSOF 22.

       In addition, all officers are subject to the same individual disciplinary authority: the Chief

of Police. Under Departmental policy, the Chief of Police has responsibility and discretion in

every case of discipline. PSOF 20. Not only does the Chief set the tone for discipline in the

Department, but under normal circumstances, the Chief is involved in disciplinary situations



                                                 16
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 17 of 20




involving officers. PSOF 18-19.

       Thus, the discipline imposed against Plaintiff for sleeping on the job has been

administered in a racially disparate manner compared to how it has been administered to white

officers, who are similarly situated in every material respect.

                       b. Traffic Infractions

       Plaintiff was also disciplined for alleged traffic violations arising from an incident in

which she and her partner were chased by another vehicle, which turned out to be another police

officer. During that incident, Plaintiff and her partner, Brian Minich, a white male “decided

together to disregard a [red light] and proceed if safe to do so.” PSOF 32. Plaintiff was

disciplined for that decision, and the Department’s discipline against her illustrates the

Department’s practice of imposing discipline in a racially disparate manner in at least two ways.

First, even though Plaintiff and her white partner made the decision to run a red light, the

Department disciplined only Plaintiff, not her white partner. PSOF 33-34. While the Department

may argue that the reason it disciplined Plaintiff and not her white partner was that Plaintiff was

driving and the partner was a passenger, Defendant’s own documents show that that is not the

Department’s practice. In a similar incident, two officers, both African American, one driver and

one passenger, were disciplined for alleged traffic violations. PSOF 35.

       That is, the Department looked at the conduct of Plaintiff and her white partner, who

together decided to take a particular course of action, and decided to discipline the African

American officer – Plaintiff – but not the white officer.

       Second, after Plaintiff sought to limit the discipline imposed from this event, Chief

Zeigler responded by tripling her discipline. Although a single day of suspension had initially

been imposed, Chief Zeigler revised that suspension to a two-day suspension, and he imposed an



                                                 17
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 18 of 20




additional day for reporting her complaint to the Unified Government’s Human Resources

Department. PSOF 33. While the Department may argue that the Human Resources Department

was “outside the chain of command,” the practical effect of this discipline is as bad as it appears:

not only did Chief Zeigler take an already racially discriminatory disciplinary situation and

intensify it, he disciplined an employee for reporting the Chief’s disciplinary misconduct to

Human Resources. If an employer wants to try to escape consequences for discriminatory

employment practices, one way is to disincentivize employees from reporting misconduct to

Human Resources. That is exactly what Chief Zeigler did.

       In short, the Department has imposed individual discipline on Officer Womack in a

racially discriminatory manner. The Department’s own documents show that those actions fits

the Department’s larger pattern of racially disparate discipline. In spite of Defendant’s expected

protestations to the contrary, a reasonable jury will have no basis to conclude that the

Department’s disciplinary decisions are racially neutral. Plaintiff therefore should be granted

summary judgment as to Defendant’s liability for race discrimination.

III.   Plaintiff is Entitled to Summary Judgment as to the Unified Government’s Liability
       Under Section 1981.

       Plaintiff’s claims for race discrimination, cognizable under Title VII of the Civil Rights

Act of 1964 and 42 U.S.C. § 1981 (through Section 1983) are intertwined and based on the same

elements. See Rawlins-Roa v. United Way of Wyandotte County, Inc., 877 F.Supp. 1101, 1106-07

(D. Kan. 1997). The McDonnell-Douglas burden shifting analysis that applies under Title VII

also applies to Section 1981 claims based on race. See Ash v. Tyson Foods, Inc., 546 U.S. 454,

455 (2006). Thus, for the same reasons Plaintiff is entitled to summary judgment on his Title VII

claims for race and national origin discrimination, he is entitled to summary judgment on his

Section 1981 claim for race discrimination.

                                                 18
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 19 of 20




                                             Conclusion

        Plaintiff, has for years admirably served the Kansas City, Kansas Police Department. For

years, however, the Department has disciplined Plaintiff, as well as other African American

officers, in a racially disparate manner. The Department’s own records establish that it

disciplines African American officers twice as often and twice as severely as white officers, and

the discipline it has imposed on Plaintiff fits that pattern and further illustrates the race

discrimination the Department engages in. The Department insists that it imposes discipline in a

racially neutral manner, but its own records belie that assertion of innocence. No plausible

explanation exists for the Department’s imposition of racially disparate discipline other than race

discrimination in violation of Title VII and Section 1981. Under these circumstances, Plaintiff is

entitled to summary judgment as to KCKPD’s liability for illegal discrimination.

                                                Respectfully submitted,

                                                DUGAN SCHLOZMAN LLC


                                                 /s/ Mark V. Dugan
                                                Heather J. Schlozman, KS Bar # 23869
                                                Mark V. Dugan, KS Bar # 23897
                                                heather@duganschlozman.com
                                                mark@duganschlozman.com
                                                8826 Santa Fe Drive, Suite 307
                                                Overland Park, Kansas 66212
                                                Telephone: (913) 322-3528
                                                Facsimile: (913) 904-0213

                                                Counsel for Plaintiff




                                                   19
        Case 2:19-cv-02446-KHV Document 41 Filed 03/10/21 Page 20 of 20




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was filed electronically this 10th day of

March 2021, providing notice on all counsel of record.


                                              /s/ Mark V. Dugan




                                                20
